DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the amended specification should be updated to include any additional patent information if available.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites, “wherein the electrode is retractable and has a proximal end that is configured to retract within the first channel and extend beyond a proximal end of the channel”. Terminology in describing proximal ends and distal end is usually defined as the treatment end as distal and proximal end as a handle end. The examiner assumes that the proximal end is being defined by the applicant as the treatment end. Otherwise it is unclear as to how the electrode can retract within the first channel and extend beyond the proximal or handle end. Clarification is requested. For the purposes of examination, the examiner is interpreting the claim language to have the electrode extend out of the treatment end and retract back into the channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 49, 50-51, 53-56 and 59-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hug (US 7,517,347) in view of Stern (US 2004/0087936).
Regarding claims 49 and 60, Hug discloses a surgical system comprising; an instrument comprising a probe(5), the probe comprising: a first channel configured to introduce a fluid into a tissue (guide tube 7 acts as a nonconductive hose to introduce liquid or gas); and an electrode (11) configured to perform electrosurgery; but fails to explicitly disclose a pump arrangement configured to supply the fluid to the instrument at a pressure sufficient for needleless injection. However, Stern discloses an electrosurgical tissue separation system which utilizes an injection catheter with electrodes 112 and 114 and to separate a submucosal layer of the tissue and then resect the tissue while introducing additional liquid into the tissue ([Para 0024-0025, 0102-0104, 0106. The fluid supply (pump) is capable of needleless injection. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the device of Hug utilize the tissue separation system taught by Stern. Doing so would provide an electrosurgical system of treating tissue that would ensuring complete ablation of an inner layer while ensuring that deeper layers are unharmed [Para 0013 of Stern].
Regarding claim 50, Hug discloses the system of claim 49, wherein the electrode is arranged coaxially within the first channel (view figure 1 with electrode 11 internal to the channel).  
Regarding claim 51, Hug discloses the system of claim 50, wherein the electrode is retractable and has a proximal end that is configured to retract within the first channel and extend beyond a proximal end of the channel (view figure 1 with retractable electrode).  
Regarding claim 53, Hug and Stern disclose the system of claim 49, wherein the fluid is a therapeutic fluid (Hug: 0037; Stern 0104-0105).  
Regarding claim 54, Hug and Stern disclose the system of claim 49, wherein the fluid is a diagnostic fluid (Hug: Para 0037; Stern: Para 0104-0105).  
Regarding claim 55, Hug discloses the system of claim 49, wherein the electrode is configured to generate a plasma from a gas introduced by the instrument [Para 0030].  
Regarding claim 56, Hug discloses the system of claim 55, wherein the gas is introduced through a second channel (gas attachment 27).  
Regarding claim 59, Hug discloses the system of claim 49, wherein the probe comprises a flexible metal tube [Para 0007].  
Claims 52 and 57-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hug (US 7,517,347) in view of Stern (US 2004/0087936) in further view of Nakao (US 5,741,271).
Regarding claims 52 and 57-58, Hug and Stern disclose the surgical system of claim 49, but fail to disclose the various channel configurations including wherein the electrode is arranged parallel to and radially offset to the first channel, wherein the first channel is arranged coaxially within the second channel and, wherein the electrode is arranged coaxially within the second channel. However, Nakao discloses a surgical system with various arrangements regarding a catheter cauterization system including various channel arrangements including having secondary channels and the electrode being offset to other channels (view figures 12, 20, and 29 for various arrangements). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to allow for various configurations of the electrode and fluid channels as taught by Nakao. Doing so would allow for a singular easy to use device which can inject a fluid into tissue to separate or elevate the tissue and then proceed to cauterize with a single insertion of the devices. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794